TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00414-CV


Sandra Sue Hunter Reed, Appellant

v.


Daniel L. Hepker, Appellee






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 23,388, HONORABLE JOHN M. DELANEY, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


PER CURIAM

	This Court has received notification in our cause number 03-03-414-CV that
appellant Sandra Sue Hunter Reed, a defendant in the trial court, has filed for bankruptcy protection
in cause 03-14590, Chapter 13, United States Bankruptcy Court, Western District of Texas.  In
accordance with the automatic stay, 11 U.S.C. § 362, and Texas Rule of Appellate Procedure 8, this
appeal is suspended until an event occurs that would allow the appeal to be reinstated.  See Tex. R.
App. P. 8.2, 8.3.  Any party may move for reinstatement if appropriate.

Before Chief Justice Law, Justices Kidd and Puryear

Appeal Abated

Filed:   September 25, 2003